Citation Nr: 1531138	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  08-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Did a valid common-law marriage exist between the deceased Veteran and the appellant for purpose for VA benefits?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.  His decorations included the Parachute Badge and Combat Infantryman Badge.  Service documentation shows that he was born in 1931.  He died in 2007.  The appellant alleges that she is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing in front of the undersigned Acting Veteran's Law Judge (VLJ) in August 2009.  A transcript of the hearing is associated with the claims file.  

In October 2009, the Board denied the appellant's claim.  She appealed to the United States Court of Appeals for Veterans claims (Court).  In a memorandum decision dated in May 2011, the Court vacated the Board's October 2009 decision and remanded the matter for consideration in accordance with the Court's decision.  

In May 2012, the Board remanded the claim for further development.  The matter has returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, the matter must be remanded prior to adjudication for compliance with the May 2012 remand instructions.  

In the May 2012 Board remand instructions, the agency of original jurisdiction (AOJ) was to request a copy of the Veteran's living will or advance directive from the appropriate VA medical center.  If the VA medical center did not have the document(s) it was to provide a negative response.  The claims file reflects that the AOJ sent two requests in May 2012 and July 2012 on VA Form 10-7131's and sent an August 2013 letter to the Birmingham VAMC.  However, no response was ever documented in the claims file.  The duty to assist requires VA to make as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including a VA medical facility.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); see also Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  This must be accomplished on Remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Birmingham VAMC to provide a copy of the Veteran's living will (or advance directive), or specify if they do not have such document.  All attempts to secure this evidence must be documented in the claims file.  

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain them would be futile.  The AOJ must then: (a) notify the appellant and her representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The appellant must then be given an opportunity to respond.

2.  Thereafter, the RO must review the claims folders and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

3.  After undertaking any additional development deemed necessary, the RO should readjudicate claims, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case and given the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. Barone
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




